ORDER
PER CURIAM.
The Director of Revenue appeals from the trial court’s Findings of Fact, Conclusions of Law and Judgment reinstating Shannon Michelle Huey’s1 driving privileges regarding the invalidity of the breath alcohol test results. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Huey did not file a responsive brief in this Court.